ATTACHMENT TO PAPER NO. 20220207
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received February 2, 2022 (the “Response”).
Claims 1–4, 6, 8–13, 15, and 17–19 are pending.  

Improper AFCP 2.0 Request
Applicants’ Response includes form PTO/SB/434 titled “Certification and Request for Consideration Under the After Final Consideration Pilot Program 2.0.”  In the form, Applicants agree that “[t]he response includes an amendment to at least one independent claim, and the amendment does not broaden the scope of the independent claim in any aspect.”
However, in the Response, Applicants substitute claim 1 with claim 7 and substitute claim 10 with claim 16.  Thus, the Examiner does not believe such substitutions are an “amendment” in accordance with AFCP 2.0 because the resulting claims from such substitutions have already been examined.  Accordingly, Applicants’ Response does not comply with AFCP 2.0 and the Response will be treated under pre-pilot procedure.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery 

Claims 1–4, 6, 8–13, 15, and 17–19 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 1, line 14 should be “wherein the receiving the plurality of MUD files.”  Claims 10 and 19 by analogy.

Claim Rejections – 35 U.S.C. § 103
Claims 1–3, 6, 8–12, 15, and 17–19 are rejected under 35 U.S.C. § 103 as being obvious over Shurtleff et al. (US 2020/0177485 A1; filed Dec. 4, 2018) in view of Lear et al. (US 2019/0319953 A1; filed Apr. 17, 2018), in further view of Tucker et al. (US 8,149,262 B2; filed Apr. 2, 2008), in further view of Vecera et al. (US 9,836,386 B2; filed Dec. 18, 2014), and in further view of Forstall et al. (US 2009/0005068 A1; filed Jan. 3, 2008).
Response to Arguments
	Applicants assert “Forstall merely teaches to provide contact information from geographic information,” but argue Forstall “fails to provide contact information for the secondary mode of operation.”  Response 8 (citing Forstall ¶ 54); see also id. at 9 (arguing “Forstall contact information is provided for a geographic location but not for a ‘secondary mode of operation’ as now claimed.”).
	The Examiner is unpersuaded of error.  The Examiner relies principally on Shurtleff for teaching many of the recited elements of claim 1.  See Office action 3–4, mailed December 2, 2021.  Of particular note, the Examiner finds Shurtleff teaches (1) an IoT device; and (2) creating a policy from a MUD file.  See id. at 3 (citing Shurtleff ¶ 66; fig. 3, items 134, 310).  The Examiner further finds Shurtleff’s created policy is not a plurality of policies including a secondary mode of operation, turning to Tucker to show that a secondary mode of operation is See id. at 4 (citing Tucker fig. 1, item 128).  Thus, the Examiner proposes to include Tucker’s teaching with Shurtleff, such that the combined system predictably yields creating a plurality of policies including a secondary mode of operation.
	Moreover, the Examiner further finds the Shurtleff/Tucker combination does not teach performing a lookup for contact information for the secondary mode of operation based on a geographic location of the IoT device.  See id. at 7.  The Examiner turns to Forstall to show that looking-up contact information for a mode of operation based on a geographic location of a device is known in the art.  See id. (citing Forstall fig. 1, item 100; fig. 4, items 400, 402, 404).  Thus, the Examiner proposed to include Forstall’s teaching with the Shurtleff/Tucker combination, such that the combined system predictably yields performing a lookup for contact information for the Shurtleff/Tucker combination’s secondary mode of operation based on a geographic location of the Shurtleff/Tucker combination’s IoT device.
Accordingly, Applicants’ arguments regarding Forstall’s alleged individual shortcomings (see Response 7–9) are unavailing.  Here, the rejection is not based solely on Forstall, but rather on the cited references’ collective teachings.  See In re Keller, 642 F.2d 413, 426 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
The Rejection
Regarding claim 1, while Shurtleff teaches a method (fig. 3) at a network element (fig. 3, item 214) for configuration for Internet of Things (IoT) devices (fig. 3, item 134) using manufacturer usage description (MUD) files (fig. 3, item 310), the method comprising:
receiving at least one MUD Uniform Resource Locator (URL) (fig. 3, items 302, 304, 306) from an IoT Device (fig. 3, item 134);

responsive to the sending, receiving a MUD file (fig. 3, item 310) from the MUD server;
creating a policy (fig. 3, item 312; ¶ 66) from the MUD file; and
forwarding the policy to an AAA subsystem (fig. 3, item 212) from the network element; and
performing actions (Tucker 2:65–3:7) for the secondary mode of operation (Tucker fig. 1, item 128),
Shurtleff does not teach (A) the MUD file query being a Uniform Resource Indicator (URI); (B) the created policy being a plurality of policies corresponding to a normal mode of operation and a secondary mode of operation; (C) the AAA subsystem being a gateway; (D) the MUD file being a plurality of MUD files and the policy being a plurality of policies; (E) wherein receiving the plurality of MUD files comprises receiving at least one trigger, the at least one trigger defining a condition for transitioning into the second mode of operation; and (F) performing a lookup for contact information for the secondary mode of operation based on a geographic location of the IoT device.
(A), (D)
Lear teaches a MUD request being a URI (fig. 5, item 504; ¶ 42) that is sent from a network element (fig. 5, item 116) to a MUD server (fig. 5, item 150); and
	a plurality of MUD files (¶ 12) and a plurality of policies (¶ 13).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Shurtleff’s MUD file query to be a URI as taught by Lear and for Shurtleff’s MUD file and policy to be, respectively, a plurality of 
(B), (C)
Tucker teaches a plurality of policies corresponding to a normal mode of operation (fig. 1, item 126) and a secondary mode of operation (fig. 1, item 128); and a gateway (fig. 1, item 102).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear combination’s plurality of policies to correspond to a normal mode of operation and a secondary mode of operation and Shurtleff’s AAA subsystem to be a gateway as taught by Tucker for “managing multiple operating modes in a video conferencing network under which different sets of policies can operate.”  Tucker 1:9–11.
(E)
Vecera teaches receiving a file (“configuration file” at 3:39–40) comprises receiving at least one trigger (“a list of conditions or rules 106” at 3:40), the at least one trigger defining a condition for transitioning into a second mode of operation (“debugging mode” at 3:41).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear/Tucker combination’s receiving the plurality of MUD files to comprise receiving at least one trigger, the at least one trigger defining a condition for transitioning into the second mode of operation as taught by Vecera “for automatically switching” (Vecera 3:21–22) so that “a software application can be managed more efficiently” (id. 8:1–2).
(F)
Forstall teaches performing a lookup for contact information (fig. 4, item 404) for a mode of operation (fig. 4, item 400) based on a geographic location (fig. 4, item 402) of a device (fig. 1, item 100).

Regarding claim 2, while the Shurtleff/Lear/Tucker/Vecera combination teaches wherein the receiving at least one MUD URL comprises receiving a first MUD URL (Shurtleff fig. 3, items 302, 304, 306) from the IoT Device (Shurtleff fig. 3, item 134); and wherein the sending comprises sending the Uniform Resource Indicator (Shurtleff fig. 3, item 308; Lear fig. 5, item 504; ¶ 42) to a first MUD server (Shurtleff fig. 3, item 142) based on the first MUD URL,
the Shurtleff/Lear/Tucker/Vecera combination does not teach receiving a second MUD URL from the IoT Device and sending the Uniform Resource Indicator to a second MUD server based on the second MUD URL.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear/Tucker/Vecera combination’s receiving of the at least one MUD URL to comprise receiving a second MUD URL from the IoT Device and sending the Uniform Resource Indicator to a second MUD server based on the second MUD URL since “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  MPEP § 2144.04 (citing In re Harza, 274 F.2d 669 (CCPA 1960)).
(F)
Regarding claim 3, the Shurtleff/Lear/Tucker/Vecera combination teaches wherein the receiving the at least one MUD URL comprises receiving a single MUD URL (“MUD URL” at Shurtleff fig. 3); and

Regarding claim 6, while the Shurtleff/Lear/Tucker/Vecera combination teaches the trigger (“change the operating policy to the Alert Mode policy 128” at 11:1–2), the Shurtleff/Lear/Tucker/Vecera combination does not teach forwarding the trigger to one of an application server and the gateway.  
Tucker teaches forwarding the trigger to an application server (fig. 1, item 110).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear/Tucker/Vecera combination’s trigger to be forwarded to an application server as taught by Tucker for “managing multiple operating modes in a video conferencing network under which different sets of policies can operate.”  Tucker 1:9–11.
Regarding claim 8, the Shurtleff/Lear/Tucker/Vecera/Forstall combination does not teach forwarding the contact information to the IoT device and the gateway from the network element.
Forstall teaches forwarding contact information (fig. 4, item 404) to a device (fig. 2, item 100a) and a gateway (fig. 2, item 216) from a network element (fig. 2, item 255; “the device 100 receives contact information items from a location-based service 255” at ¶ 54).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Shurtleff/Lear/Tucker/Vecera/Forstall combination’s contact information to be forwarded to the IoT device and the gateway from the network element as taught by Forstall so that “[a] traveler can have the correct emergency phone numbers readily available when an emergency occurs.”  Forstall ¶ 7.
claim 9, the Shurtleff/Lear/Tucker/Vecera combination teaches the secondary mode of operation (Tucker fig. 1, item 128) is an emergency services mode of operation (Tucker 2:65–3:7).
Regarding claim 10, Shurtleff teaches a network element (fig. 3, item 214) comprising a processor (fig. 6a, item 610); and a communications subsystem (fig. 6a, item 640), wherein the network element is configured to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 10.
Regarding claims 11, 12, 15, 17, and 18, claims 2, 3, 6, 8, and 9, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claim claims 2, 3, 6, 8, and 9 are, respectively, equally applicable to claims 11, 12, 15, 17, and 18.
Regarding claim 19, Shurtleff teaches a computer readable medium (fig. 6a, item 615) for storing instruction code, which when executed by a processor (fig. 6a, item 610) of a network element (fig. 3, item 214) cause the network element to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 19.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to include all of the limitations of base claim 1.
Claim 13 would be allowable if rewritten to include all of the limitations of base claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449